This suit is brought under section 17, chapter 60, of the Public Statutes, to recover a tax assessed April 1, 1904, upon certain real estate owned by the defendants in the plaintiff town. The contention of the defendants is that their charter authorized the purchase of the property for water-works purposes and exempted it from taxation (Laws 1903, c. 221); but this contention cannot be set up in defence of the action. The assessment is in the nature of a judgment and cannot be attacked collaterally. If the property assessed was not taxable, or the tax was excessive, the defendants' remedy was by an application to the selectmen of Canaan for an abatement, and, in case they declined to grant it, to seasonably petition the court for a like purpose. By so doing a hearing could be had and any error in the assessment corrected. Farmington v. Downing, 67 N.H. 441, 442; Pittsfield v. Exeter, 69 N.H. 336, 338. But as more than nine months have elapsed since the defendants were notified of the tax (P. S., c. 59, s. 11), it is now too late to petition for an abatement; and in compliance with the order made in the superior court, there must be,
Judgment for the plaintiffs.
All concurred. *Page 10